Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,
  v.

  MIAMI LAKES PLAZA LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MIAMI LAKES PLAZA LLC

  (hereinafter “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, MIAMI LAKES PLAZA LLC, owned and


                                                     1
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 2 of 11




  operated a commercial office building at 8181 NW 154th Street, Miami Lakes, Florida 33016

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida.

         6.      At all times material, Defendant, MIAMI LAKES PLAZA LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

         7.      Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conducts

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         8.      Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         9.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendant continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s business and

  properties.

         10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         11.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping



                                                    2
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 3 of 11




  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.     Defendant, MIAMI LAKES PLAZA LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         13.     The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

         14.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, and returned to the Property to document the ADA barriers

  at the Commercial Property and business located within the Commercial Property on or about

  February 24, 2021 encountering multiple violations of the ADA that directly affected his ability

  to use and enjoy the Commercial Property and business located therein. He often visits the

  Commercial Property and business located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately twenty (20) miles

  from his residence, and is near his friends’ residences as well as other business he frequents as a

  patron. He plans to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months of filing this Complaint, specifically on April 26,

  2021 at approximately 1:00 p.m.

         15.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and



                                                   3
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 4 of 11




  business located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property specifically on April 26, 2021 at

  approximately 1:00 p.m.

         16.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and business located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the business located within the

  Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and has endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

  of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         18.       Defendant, MIAMI LAKES PLAZA LLC, owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, MIAMI LAKES PLAZA LLC, is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant MIAMI

  LAKES PLAZA LLC, owns and/or operates is located at 8181 NW 154th Street, Miami Lakes,

  Florida 33016.

         19.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the



                                                     4
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 5 of 11




  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and business located therein, not only to avail himself of

  the goods and services available at the Commercial Property, and business located within the

  Commercial Property, but to assure himself that the Commercial Property and business located

  within the Commercial Property are in compliance with the ADA, so that he and others similarly

  situated will has full and equal enjoyment of the Commercial Property, and business located

  within the Commercial Property without fear of discrimination.

         20.     Defendant, MIAMI LAKES PLAZA LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in this Complaint.

         21.     Defendant has discriminated against the individual Plaintiff by denying him access

  to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I – ADA VIOLATIONS

         22.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  21 above as though fully set forth herein.

         23.     Defendant, MIAMI LAKES PLAZA LLC, has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

  and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

  his visit to the Commercial Property, include but are not limited to, the following:

                                                   5
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 6 of 11




            I.    Parking

 i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

    located on an excessive slope. Violation: There are accessible parking spaces located on an

    excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.

ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

    aisles are located on an excessive slope. Violation: There are accessible parking space access

    aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

    of the 2010 ADA Standards, whose resolution is readily achievable.

iii. There are accessible parking spaces with signs that are mounted too low, violating Section 4.6.4

    of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose resolution is readily

    achievable.

iv. The plaintiff had difficulty accessing the facility, as there are sections without designated

    accessible parking spaces. Violation: Accessible parking spaces are not dispersed and located

    closest to accessible entrances, violating Section 4.6.2 of the ADAAG and Section 208.3.1 of

    the 2010 ADA Standards, whose resolution is readily achievable.

           II.    Entrance Access and Path of Travel

 i. The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

    Violation: There are inaccessible routes from the public sidewalk and transportation stop. These

    are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG

    and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is

    readily achievable.

ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:



                                                     6
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 7 of 11




    There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

    ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

iii. The plaintiff had difficulty entering the building entrance without assistance, as the threshold is

    too high. Violation: There are threshold rises in excess of ½ inch at entrances, violating Section

    4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose resolution is

    readily achievable.

           III.   Public Restrooms

 i. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

    wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

    4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

    readily achievable.

ii. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors provided

    in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG and

    Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii. The plaintiff could not use the paper towel and soap dispensers without assistance, as they are

    mounted too high. Violation: There are dispensers provided for public use in the restroom, with

    controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and

    Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

    12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

    requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the 2010

    ADA Standards, whose resolution is readily achievable.

                                RELIEF SOUGHT AND THE BASIS



                                                     7
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 8 of 11




         24.     The discriminatory violations described in this Complaint are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the commercial business and businesses located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         25.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above. The individual Plaintiff,

  and all others similarly situated, will continue to suffer such discrimination, injury and damage

  without the immediate relief provided by the ADA as requested herein. In order to remedy this

  discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

       26.       Defendant has discriminated against the individual Plaintiff by denying him access

  to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or



                                                   8
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 9 of 11




  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          27.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          28.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

          29.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff



                                                     9
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 10 of 11




  or waived by the Defendant.

         30.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located at 8181 NW 154th Street, Miami

  Lakes, Florida 33016, the exterior areas, and the common exterior areas of the Commercial

  Property and business located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: April 1, 2021



                                                      10
Case 1:21-cv-21246-JEM Document 1 Entered on FLSD Docket 04/01/2021 Page 11 of 11




                                     GARCIA-MENOCAL & PEREZ, P.L.
                                     Attorneys for Plaintiff
                                     4937 S.W. 74th Court
                                     Miami, Florida 33155
                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                      aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       11
